DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashiguchi et al (US. 2008/0090460 A1).
In Regards to Claim 4:
Hashiguchi teaches a wiring member (2) comprising: 
a wire-like transmission member (2a); a holding member (9) configured to hold the wire-like transmission member (2a) two- dimensionally in a positioned state; and a connector (1) being attached to an end portion of the wire-like transmission member (2a), and being provided with an orientation recognition mark (16), wherein the holding member (9) includes an extending edge portion from which the wire-like transmission member (2a) extends, the wire-like transmission member (2a) includes an extending end portion that extends toward an outer side from the extending edge portion, and the connector (1) is attached to the extending end portion.
In Regards to Claim 7:
Hashiguchi teaches a wiring member (2) comprising:
a wire-like transmission member (2a); a holding member (9) configured to hold the wire-like transmission member (2a) two- dimensionally in a positioned state; and a connector (1) being attached to an end portion of the wire-like transmission member (2a), and being provided with an orientation recognition mark (16), wherein an orientation correction guide (8) being configured to correct an orientation of the connector (1) with respect to a robot holding part (3) in response to holding operation of the robot holding part (3) is formed on the connector (1).
In Regards to Claim 8:
Hashiguchi teaches a wiring member (2) comprising: 
a wire-like transmission member (2a); a holding member (9) configured to hold the wire-like transmission member (2a) two- dimensionally in a positioned state; and a connector (1) being attached to an end portion of the wire-like transmission member (2a), and being provided with an orientation recognition mark (16), wherein the orientation recognition mark (16) is provided on a side surface of the connector (1).
In Regards to Claim 9:
Hashiguchi teaches the wiring member according to claim 8, wherein the orientation recognition mark (16) is provided at a position close to a tip end with respect to the connector (1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hashiguchi et al (US. 2008/0090460 A1) in view of Hayashi (US. 6,447,301 B1).
In Regards to Claim 1:
Hashiguchi teaches a wiring member (2) comprising: 
a wire-like transmission member (2a); a holding member (9) configured to hold the wire-like transmission member (2a) two- dimensionally in a positioned state; and a connector (1) being attached to an end portion of the wire-like transmission member (2a), and being provided with an orientation recognition mark (16), and a cavity (See Reproduced Drawing 1) capable of accommodating a terminal (12) of an end portion of the electric wire (2a) is formed in the connector (1).
Hashiguchi does not teach wherein the wire-like transmission member is an electric wire including a core wire and a coating around the core wire.
Hayashi teaches wherein the wire-like transmission member (110) is an electric wire (110) including a core wire (110a) and a coating (110b) around the core wire (110a).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Hayashi's teaching of the use of the electric wire as a modification in the Hashiguchi electrical connector in order to reduce a period and cost that are necessary for automobile development, reduce cost of automobile parts, and simplify an assembly process; modularization of the automobile has been promoted. (Hayashi, Col 1, line: 43-46).  
In Regards to Claim 2:
Hashiguchi teaches the wiring member according to claim 1, wherein the holding member (9) is a sheet member including a main surface (13) on which the wire-like transmission member (2a) is fixed.
In Regards to Claim 3:
Hashiguchi teaches the wiring member according to claim 1, wherein the orientation recognition mark (16) is provided at a position close to a tip end with respect to the connector (1).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 5-6, these limitations, in combination with remaining limitations of claims 5-6, are neither taught nor suggested by the prior art of record.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831